Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 25 of the claim contains the typographical error "operated_handle". Claim 4 also is missing the word "is" in between the words "strip" and "located" in line 7 of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Specifically, claim 1 omits a description of an essential cooperative 
Claim 1 also recites the limitation "the uppermost portion of the VR game integrated machine" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 additionally recites the limitation, “on both sides thereof” in lines 23-24. It is unclear what structural components are being claimed by “thereof”.

Claim 3 recites the limitation “a VR handle” in lines 2-3. Because parent claim 1 already claims “one or more VR handles are provided on the main box” in line 11, it is unclear whether “a VR handle” in claim 3 is intending to restrict the practice of claim 1 to solely one of the claimed one or more VR handles, or whether claim 3 should be amended to recite “the one or more VR handles” in lines 2-3. 
Claim 5 recites the limitation “the VR head display” in line 7. Although “a head display receiving assembly” is claimed in claim 5 and parent claim 1, and although dependent claim 3 recites “a VR head display,” because claim 5 depends on claim 1 and not claim 3, and because there is no recitation of “a VR head display” in claim 1, this term lacks antecedent basis. The Examiner recommends claiming “a VR head display” in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715